                                          Case 3:17-cv-03592-RS Document 197 Filed 04/03/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTER FOR FOOD SAFETY, et al.,                    Case No. 17-cv-03592-RS (SK)
                                   8                    Plaintiffs,
                                                                                            ORDER REGARDING SECOND
                                   9             v.                                         SUBPOENA TO PLAINTIFFS' NON-
                                                                                            TESTIFYING CONSULTING EXPERT
                                  10     SANDERSON FARMS, INC.,                             AND DISCOVERY REGARDING
                                                                                            PLAINTIFFS’ RELIANCE ON
                                  11                    Defendant.                          COUNSEL AND EXPERT
                                  12
Northern District of California
 United States District Court




                                                                                            Regarding Docket Nos. 190, 191
                                  13

                                  14          On March 25, 2019, the parties filed two joint letter briefs, the first regarding information
                                  15   that Plaintiffs Center for Food Safety and Friends of the Earth (“Plaintiffs”) claim is protected by
                                  16   attorney-client privilege, the attorney work product doctrine, and protection for a non-testifying
                                  17   expert and the second regarding a second subpoena to Plaintiffs’ non-testifying consulting expert
                                  18   Larry Bohlen. (Dkts. 190, 191.) Both letter briefs address one issue: Plaintiffs’ reliance on
                                  19   experts and attorneys in making certain statements about the products of Defendant Sanderson
                                  20   Farms, Inc. (“Defendant”).
                                  21          At issue here are several sets of discovery: (1) a deposition notice issued to Bohlen, (2)
                                  22   Defendant’s Requests for Admission, (3) Defendant’s Third Set of Requests for Production of
                                  23   Documents, and (4) Defendant’s Fourth Set of Interrogatories.
                                  24                                               Background

                                  25          Plaintiffs filed suit in this matter on June 22, 2017, and alleged that Defendant violated

                                  26   California’s unfair competition law and California’s false advertising law, Cal. Bus. & Prof. Code

                                  27   §§ 17200 et seq. and 17500 et seq., by claiming falsely that its chickens are “100% Natural.”

                                  28   (Dkt. 1.) After Plaintiffs filed an Amended Complaint, Defendant filed an Answer to the
                                          Case 3:17-cv-03592-RS Document 197 Filed 04/03/19 Page 2 of 4




                                   1   Amended Complaint on February 23, 2018. (Dkt. 53.) That Answer contained the defense of

                                   2   unclean hands with no explanation.

                                   3          Among their many discovery disputes, the parties contested discovery issued to Plaintiffs’

                                   4   expert Bohlen, the same person who is at the center of this current dispute. At that time, Plaintiffs

                                   5   argued that Bohlen is a non-testifying expert, and Plaintiffs sought protection under Fed. R. Civ.

                                   6   P. 26(b)(4)(D) for a non-testifying expert. The Court ruled on April 10, 2018, that Defendant

                                   7   could not take discovery of Bohlen, based on Plaintiffs’ arguments and representations. (Dkt. 69.)

                                   8          Defendant issued its First Set of Requests for Production of Documents to Plaintiffs,

                                   9   seeking “[a]ll Documents related to meetings, phone call [sic], conversations, or other interactions

                                  10   between you and Larry Bohlen relating in any way to poultry since January 1, 2015,” and

                                  11   Plaintiffs responded on April 16, 2018. (Dkt. 190-1.) Plaintiffs refused to provide documents

                                  12   regarding Bohlen (Request No. 12) and cited the Court’s Order of April 10, 2018. (Id.)
Northern District of California
 United States District Court




                                  13          Plaintiffs filed a Third Amended Complaint on October 2, 2018. (Dkt. 114-3.) Defendant

                                  14   filed its Answer to the Third Amended Complaint on December 17, 2018, and again alleged a

                                  15   defense of unclean hands. (Dkt. 131.) In this Answer, though, Defendant provided a detailed

                                  16   explanation of the inequitable conduct that underlies its unclean hands defense. Defendant alleges

                                  17   that Plaintiffs made “false statements in court filings and public statements that the United States

                                  18   Department of Agriculture (‘USDA’) testing in 2015 and 2015 revealed [that Defendant’s]

                                  19   chickens contained resides of antibiotics or other chemical residues.” (Id.) Plaintiffs moved to

                                  20   strike that affirmative defense, and the District Court denied that motion. (Dkt. 185.)

                                  21          On February 12, 2019, Plaintiffs’ witnesses stated in deposition that Plaintiffs relied upon

                                  22   scientists (including a “consulting expert”) and lawyers to make their statements that the USDA

                                  23   found that Defendant’s products contain antibiotics, pharmaceuticals, and pesticides. (Dkt. 190-

                                  24   5.) Defendant then issued a Third Set of Requests for Production of Documents, Fourth Set of

                                  25   Interrogatories, and Third Set of Requests for Admission, and Plaintiffs responded on March 18,

                                  26   2019. Many of the requests sought information regarding Plaintiffs’ allegedly false statement

                                  27   about the USDA’s finding. Plaintiffs in those responses refused to produce documents, refused

                                  28   answer interrogatories, and refused to respond to requests for admission, and Plaintiffs relied
                                                                                         2
                                           Case 3:17-cv-03592-RS Document 197 Filed 04/03/19 Page 3 of 4




                                   1   partially upon the attorney-client privilege, the attorney work product doctrine, and the “consulting

                                   2   expert privilege” as the basis for their objections. (Dkts. 190-2, 190-3, 190-4.)

                                   3          The deadline for factual discovery was March 18, 2019. The parties met and conferred but

                                   4   could not reach agreement about the issues in dispute here.

                                   5                                                  Analysis

                                   6          Defendant argues that Plaintiff cannot both hide behind privilege for purposes of discovery

                                   7   and also assert a defense of “advice of counsel” or “advice of experts” to counter Defendant’s

                                   8   affirmative defense of inequitable conduct. Plaintiffs concede that they will not rely upon any

                                   9   argument about Bohlen: “Plaintiffs reiterate that they will not rely on Mr. Bohlen’s advice in this

                                  10   case[.]” (Dkt. 191.) However, with regard to any other experts or attorneys, Plaintiffs argue that

                                  11   they can assert the privilege, partially because Defendant is late in challenging the privilege, but at

                                  12   the same time argue that addressing the issue is “premature” because the case is not near trial. It is
Northern District of California
 United States District Court




                                  13   difficult to imagine when the appropriate moment is under Plaintiffs’ theory. Given that factual

                                  14   discovery has closed and given that Defendant’s deadline to prepare a motion for summary

                                  15   judgment looms near, this is the correct time for the Court to decide whether Plaintiffs can provide

                                  16   any evidence at trial about their reliance on attorneys or consulting experts to counter the

                                  17   affirmative defense of inequitable conduct. It would be unfair to Defendant to speculate about

                                  18   Plaintiffs’ ability to assert the privilege when Defendant is deciding whether to file a motion for

                                  19   summary judgment on its defense of inequitable conduct. Given that this case has progressed to

                                  20   this stage, the Court can decide this issue.

                                  21          Plaintiffs cannot refuse to produce documents or information in litigation based on

                                  22   privileges that they have asserted throughout the litigation yet also rely upon an argument at

                                  23   summary judgment or trial based on the same documents, information, and advice of legal counsel

                                  24   or consulting experts that they argue are protected by privilege. It is axiomatic that a party may

                                  25   not hide behind a privilege and then use that privileged information when it suits the party. Abbot

                                  26   Point of Care, Inc. v. Epocal, Inc., 868 F. Supp. 2d 1310, 1324 (N.D. Ala. 2012) (noting that

                                  27   reliance “upon an ‘advice of counsel’ defense to […] allegations of unclean hands […] would

                                  28   ‘open the door’” to questioning about “otherwise protected communications.”). As courts have
                                                                                          3
                                          Case 3:17-cv-03592-RS Document 197 Filed 04/03/19 Page 4 of 4




                                   1   recognized, a party cannot “have its cake and eat it, too” by hiding behind a privilege but asserting

                                   2   a claim based on it. See, e.g., Chavez v. Southwest Key Program, Inc., Case No. 11CV1878-CAB,

                                   3   2012 WL 12868258, at *2 (S.D. Cal. Aug. 2, 2012) (quoting Wilson v. Superior Court, 63 Cal.

                                   4   App. 3d 825, 829 (Ct. App. 1976); Fremont Indem. Co. v. Superior Court, 137 Cal. App. 3d 554,

                                   5   557-59 (Ct. App. 1982). The Ninth Circuit, among other courts, has termed this strategy of using

                                   6   a privilege “both as a sword and a shield,” and forbidden it. Chevron Corp v. Pennzoil Corp., 974

                                   7   F.2d 1156, 1162-1163 (9th Cir. 1992).

                                   8          Defendant accepted Plaintiffs’ assertion of privilege for months and did not seek to compel

                                   9   further discovery responses, other than for Bohlen. Only on February 12, 2019, did Defendant

                                  10   learn that Plaintiffs were relying on advice of counsel or advice of consulting experts to counter

                                  11   Defendant’s affirmative defense of inequitable conduct.

                                  12          A court, faced with this type of circumstance, can issue an order preventing a party from
Northern District of California
 United States District Court




                                  13   introducing at trial evidence that the party has previously refused to produce. Eagle SPE NV 1

                                  14   Inc. v. S. Highlands Dev. Corp., No. 2:12-CV-00550-MMD-PAL, 2016 WL 1064462, at *2 (D.

                                  15   Nev. Mar. 16, 2016); PeerMusic, III, Ltd. v. LiveUniverse, Inc., No. CV 09-6160-GW PLAX,

                                  16   2011 WL 684610, at *1 (C.D. Cal. Feb. 17, 2011). Here, given the history of the litigation and the

                                  17   juncture at which this litigation stands now, this type of preclusion of evidence is appropriate.

                                  18          The Court thus ORDERS that Plaintiffs may not assert an argument or evidence that

                                  19   Plaintiffs relied upon advice from legal counsel or from consulting attorneys in making statements

                                  20   about the USDA’s findings regarding Defendant’s products. This prohibition extends to both

                                  21   summary judgment and trial.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 3, 2019

                                  24                                                    ______________________________________
                                                                                        SALLIE KIM
                                  25                                                    United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                         4
